 In the Matter of THE WESTERN FOUNDRY COMPANYandSTEELWORKERS ORGANIZING COMMITTEE, AFFILIATED WITH C.1'0'.Case No. R-3771.-Decided May 26,194.Jurisdiction:iron casting manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord petitioner recognition ; contract terminated by party theretoheldno bar; employees alleged to have been discriminatorily dischargedpermittedto vote, but their ballots impounded pending disposition of thecharges ; election necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees of one of Company's plants, exclude supervisory, office, clerical,and sales employees, chemists and technicians, watchmen, outside truck drivers,licensed firemen, and students ; agreement as to.Jacobson,Merrick, NiermancCSilbert,by Mr. David Silbert,ofChicago, Ill., for the Company.Mr. John J. BrownleeandMr.Harry N.Harper,'of Chicago, Ill.,for the S. W. O. C.'Mr. Walter Knutson,of Chicago, Ill., for the Molders.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed by Steel Workers Organizing Committee'affiliated with C. I. 0., herein called the S. W. O. C., alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Western Foundry Company, Chicago, Illinois,"herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before William J.Isaacson, Trial Examiner.Said hearing was held at Chicago, Illi-nois, on April 24, 1942.The Company, the S. W. O. C., and Inter-nationalMolders &, Foundry Workers Union of North America,affiliated with the American Federation of Labor, herein called theMolders, appeared, participated, and were afforded full opportunity'The Company's name appearsas it was amended at the hearing41 N. L. R. B., No. 63.I301 I302DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial errors and are hereby affirmed.On May 8, 1942, the parties filed a stipulation correcting errors inthe transcript, which is hereby approved and made a part of therecord of the proceeding.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT'I.THE BUSINESS OF THE COMPANYThe Western Foundry Company, an Illinois corporation, has itsprincipal office at Chicago, Illinois.It' operates plants at Holland,Michigan, and at Morris and Chicago, Illinois, where it is engagedin the manufacture and sale of iron castings for machinery.Onlythe Chicago plant is involved in this proceeding.During the year1941, the -Company purchased for use at this plant raw materials andsupplies consisting,of scrap iron, pig iron, sand, and coal, valued atapproximately $370,000 of which- approximately 20 percent was de=livered from points outside the State 'of Illinois.During the sameperiod the Company sold products manufactured by the Chicagoplant valued at more than $1,000,000, of which approximately '40percent was shipped to points outside the State of Illinois.II.THEORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee, affiliated with C. I. 0., is alabor organization 'admitting to membership employees of the Com-pany.-International Molders & Foundry Workers Union of North Amer-ica, affiliatedwith the American Federation of Labor, is a labororganization admitting to membership employees of the Company.HI. THE QUESTION CONCERNING REPRESENTATIONThe S. W. O. C., by letter dated March 31, 1942, stating that theMolders no longer represented a majority of the Company's employees,requested the Company to recognize the S. W. O. C. as the exclusivebargaining representative of such employees.2 -No reply was receivedfrom the Company.The Company now contends that there is a contract between it andthe 'Molders which bars a,present determination of representatives.2 After having filed charges against the Company on April20, 1942,the S. W. O. C. onApril 21, 1942, signed a waiver of any right, power, or privilege to protest any electionheld inthe instant case on any ground set forth in Case No. XIII-C-1849. THE WESTERN FOUNDRY COMPANY303This 'contract, executed on March 10, 1941, contains a provision -tothe effect that it shall remain in force "until April 1, 1942, and fromyear to year thereafter until either party'notifies the other, not lessthan thirty (30) days prior to the expiration" date, of its desire toterminate.The Company's position is that there was no such notice,and hence the contract was automatically renewed before any claimswere made by the S. W. 0. C. In February 1942, more than 30 daysprior to April 1, 1942, the Company received a letter dated February23, 1942, from the Molders.Counsel for the Company stated thathe was unable to produce this letter because it had been lost by him.'The Molders failed to make a copy of it.The secretary-treasurer ofthe Company, and counsel for the Company, testifying as to the con-tents of said letter, stated that it requested negotiation of new wageagreements under the existing contract and made no reference totermination of the contract.The parties stipulated that if the ActingRegional Director and the Field Examiner, who had previouslyexamined the letter, were called to testify as to the contents, theywould testify that the Molders requested the Company to negotiatea new agreement, and that no mention of wages was made in theletter.The district representative of the Molders testified that hesent the letter in question to the Company and stated therein thattheMolders were asking for a new contract, and that the letter saidnothing about, wages.The Molders and the Company have engaged in negotiations sincethe Company received the above-mentioned letter.The Companyinsists that these conferences dealt solely, with changing the' wageschedules under the 1941 contract.The district representative of theMolders, however, stated 'that wage schedules are always taken upfirst in negotiating new contracts and that other clauses are consideredthereafter.The parties reached an impasse on the wage changes,culminating in a resort to the arbitration and conciliation services ofthe Department of Labor.As of the' time of the hearing, the matterremained unsettled.Upon .the entire record, we find that notice oftermination within the provision of the 1941 contract was givenby the Molders, and that, therefore, there is no contract to operateasa bar to a present 'investigation of the question concerningrepresentation.The statement of the Acting Regional Director introduced in evi-dence after the hearing indicates that the S. W. 0. C. representsa substantial number of employees in the unit hereinafter foundappropriate s3The Acting Regional Director stated that the S. W. O. C had submitted to him 147designation cards ; that 141 bore apparently genuine signatures,ofwhich 120 werenames of persons on the Company's pay roll of April 18,1942, which listed 392 personswithin the unit alleged to be appropriateThe Molders submitted no cards but 'relieson its past and present bargaining relations with the Company to show its interest. 304DECISIONS OF' NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of-employees of the Company,within the meaningof Section 9 (c) and Section 2 -(6) - and(Relations Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation-of the parties,that allproduction and maintenance employees of the Company at its Kedzieand .Albany Avenue plant in Chicago, excluding supervisory, office;clerical,and sales employees,chemists and technicians,watchmen,outside truck drivers, licensed firemen, and students,constitute a unit-appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESIn connection with the charges which the S. W. O. C. has filedagainst the Company, the S. W-0. C. alleges that William Snowden,Fred Cosack,Fred Verlot,and Lorenzo Musklino were dischargedfor union activity.It requests the Board to grant these employeesthe right to vote if an election is ordered.We shall direct thatthese employees be permitted to vote, subject to challenge. In theevent such ballots are necessary to a result,they will be impoundedpending dispositionof the charges.We shall further direct that the question concerning representationwhich has arisen be resolved by means of an election by secret ballotamong the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of ourDirection of Election,subject to the limitations and additions setforth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the'power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat.449, and pursuant to Article III, Section '8,of National Labor Relations Board Rules and Regulations-Series 2,as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The WesternFoundry Company,,Chicago, Illinois, an election by secret ballotshall.be conducted as early as possible, but not later than thirty (30)days from the date of this Direction of Election, under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor Relations THE WESTERNFOUNDRY COMPANY305Board and subject to Article III, Section 9, of said Rules and Regula-tions, among all employees of the Company in the unit found, ap-propriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction ofElection,including William Snowden, Fred Cosack,-Fred Verlot;'andLorenzoMusklino,and employeeswho did not work, during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States,or temporarily laidoff, but excluding,those employees who have since quit or been dis-charged for cause, to determine whether they desire to be representedby Steel Workers Organizing Committee,affiliated with C. I. 0., or byInternational Molders & Foundry Workers Union of North America,affiliated with the American Federation of Labor,for the purposesof collective bargaining, or by neither.MR.. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.463892 -42- -vol 41--20 In the Matter of THEWESTERN FOUNDRY COMPANYandSTEELWORKERS ORGANIZING COMMITTEE, AFFILIATED WITH C. I.O.Case No. R-3771AMENDMENT TO DIRECTION OF ELECTIONI/June 30, 19f2On May 26, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.,In the election directed therein, the Board placed upon the ballot thenames of SteelWorkers Organizing Committee, affiliated withC. I. 0., herein called the S. W. O. C., and International Molders &Foundry Workers Union of North America, affiliated with the Ameri-can Federation of Labor.On June 17, 1942, the parties filed a jointmotion with the Board, stating that the S. W. O. C. had at conven=tion on May 19, 1942, changed its name to United Steelworkers ofAmerica, affiliated with C. I. 0., and requesting the Board to amendthe aforesaid Direction of Election by substituting the S. W. O. C.'spresent name for its former name.The Board accordingly hereby amends the aforesaid Direction ofElection by striking therefrom the words "whether they desire to berepresented by Steel Workers Organizing Committee, affiliated withC. I. 0., or by International Molders & Foundry Workers Unionof North America, affiliated with the American Federation of Labor,"and substituting therefor the words "whether they desire to be repre-sented by United Steelworkers of America, affiliated with C. I. 0.,or by International Molders & Foundry Workers Union of NorthAmerica, affiliated with the American Federation of Labor."141 N. L. R B. 30141 N. L. R. B., No. 63a.306